Citation Nr: 1011223	
Decision Date: 03/25/10    Archive Date: 04/07/10	

DOCKET NO.  08-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer, 
claimed as "throat cancer." 

2.  Entitlement to service connection for a chronic skin 
disorder, claimed as irritant dermatitis. 

3.  Entitlement to service connection for a chronic eye 
disorder, claimed as recurring corneal erosion. 

4.  Entitlement to service connection for bilateral defective 
hearing. 

5.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1968, with service in the Republic of Korea from October 1966 
to February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2007 and March 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that, at the time of the filing of the 
Veteran's Substantive Appeal in November 2008, he withdrew 
from consideration the issues of service connection for 
chronic urinary tract infections and gastroesophageal reflux 
disease.  Accordingly, those issues are not currently before 
the Board.

The issue of service connection for laryngeal cancer is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The Veteran's skin disorder, currently diagnosed as 
irritant dermatitis, as likely as not had its origin during 
his period of active military service.  

2.  A chronic eye disorder, including recurring corneal 
erosion, is not shown to have been present in service, or for 
many years thereafter, nor is it the result of any incident 
or incidents of the Veteran's period of active military 
service.

3.  Bilateral defective hearing is not shown to have been 
present in service or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.  

4.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  A chronic skin disorder currently diagnosed as irritant 
dermatitis was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  A chronic eye disorder, claimed as recurrent corneal 
erosion, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Bilateral defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, as well as service treatment and 
administrative records, and both VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for chronic 
skin and eye disorders, as well as for bilateral hearing loss 
and tinnitus.  In pertinent part, it is contended that the 
Veteran's current skin and eye disorders had their origin 
during his period of active military service.  It is further 
contented that the Veteran's hearing loss and tinnitus are 
the result of inservice noise exposure.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and an organic disease 
of the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.307, 3.309 (2009).

Finally, for the purpose of applying the laws administered by 
the VA, impaired hearing is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Skin disorder 

As regards the Veteran's claim for service connection for a 
chronic skin disorder, the Board notes that, at the time of a 
service entrance examination in March 1966, the Veteran gave 
a history of skin disease, specifically, scabies in 1961 
and/or 1963.  A physical examination of the Veteran's skin 
conducted at that time was within normal limits, and no 
pertinent diagnosis was noted.

During the period from August 1966 to September 1967, the 
Veteran received treatment for a number of skin problems, 
variously diagnosed as a pruritic (uticarial) rash, 
"possible" scabies, contact dermatitis, acne, atopic 
dermatitis, and a pigmented epithelial nevus.  However, at 
the time of a service separation examination in December 
1967, the Veteran denied any history of skin problems.  A 
physical examination of the Veteran's skin conducted at the 
time of separation was within normal limits, and no pertinent 
diagnosis was noted.

The Board notes that, in February 2008, a VA dermatologic 
examination was accomplished.  At the time of examination, it 
was noted that the Veteran's service treatment records showed 
evidence of treatment for "some type of rash" while in 
service.  When questioned, the Veteran reported having 
developed a pruritic rash while in service, at which time he 
was seen by medics and a dermatologist at least four times 
"per service treatment records," and finally diagnosed with 
atopic dermatitis.  Reportedly, at that time, the Veteran was 
given steroid cream and advised to avoid clothing made of 
wool.  

When further questioned, the Veteran indicated that he had 
continued to have these outbreaks of pruritus with small 
wheals about twice per month.  According to the Veteran, his 
skin problem at times flared up, with the result that certain 
occasions were worse than others.  Moreover, on at least a 
few occasions, the Veteran's pruritis was "very distracting."  
According to the Veteran, on certain occasions he had found 
it necessary to take antibiotics for secondary infections 
related to scratching from his rash.  Moreover, by the 
Veteran's own report, his pruritus was at times severe enough 
that he scratched the affected lesions until they bled, 
resulting in scabs and excoriations.  

According to the Veteran, he did not wear wool, though he had 
most probably worn wool suits in the past, and could not 
remember having a skin reaction to them.  The Veteran 
described his rashes as occurring on the ankles, thighs, 
abdomen, and hands, as well as in the anticubital area and on 
the forearms.  However, he denied the use of any systemic 
steroids, immunosuppressive medication, or light treatments 
for control of his skin problems.

On physical examination, the Veteran's skin showed no 
evidence of any suspicious lesions.  There was good capillary 
refill to the Veteran's fingers and toes, and no evidence of 
any clubbing or deformity of the digits.  Further examination 
revealed some excoriation of the bilateral medial ankles, 
with linear scabbing, but without any significant erythema or 
edema, and no discharge or open areas.  There was a single 
scab on the dorsum of the left metacarpophalangeal joint 
between the middle and ring fingers, but no other lesions, 
wheals, peeling or evidence of rash.  The Veteran's skin was 
described as slightly dry, but with no significant peeling or 
scaling.  According to the examiner, the affected area 
covered less than one percent of the Veteran's total skin and 
less than one percent of his exposed skin.

The pertinent diagnosis noted was irritant dermatitis.  Noted 
at the time of examination was that the Veteran had been 
diagnosed with atopic dermatitis in service, but had never 
developed the thickened, lichenified skin associated with 
long-term atopic dermatitis.  He did, however, continue to 
have mild to moderate episodes of pruritus, though with 
little actual rash, and only a few raised wheals on occasion.  
According to the examiner, the greatest part of the Veteran's 
rash was the excoriation produced by "scratching the itch."  
Moreover, the excoriation was similar to that which was 
described by the dermatologist in service.  As previously 
noted, the Veteran indicated that his skin problems had been 
"ongoing" since that time.  The examiner indicated that the 
Veteran had been seen for the same complaints over the past 
five years at the local VA medical center, though his 
entrance history and physical showed no evidence of any rash 
or skin condition.  According to his records, the Veteran did 
not start having trouble with a rash for several months after 
his entrance into service.  Under the circumstances, the 
examiner indicated that she would await receipt of the 
Veteran's claims folder in an attempt to obtain evidence of 
"rash" between the time of the Veteran's service and his VA 
medical center visits.

Shortly thereafter, the same VA nurse practitioner who had 
conducted the Veteran's dermatologic examination indicated 
that there was "no evidence of medical records" outside 
and/or prior to the VA records.  Moreover, with the exception 
of the Veteran's report, there was no evidence that he had 
experienced skin problems since the time of his service.  Nor 
was there any evidence placing doubt on the Veteran's 
statements.  According to the examining nurse practitioner, 
the Veteran's current lesions were "as described" in service.  
Accordingly, it was at least as likely as not that the 
Veteran's current rash was the same as that for which he had 
received treatment in service.

Approximately three days later, the same VA nurse 
practitioner who had conducted the Veteran's February 2008 
dermatologic examination indicated that there was "no medical 
evidence in the claims folder between service and 2000."  
Moreover, she was unable to state without mere speculation 
whether the Veteran's pruritus/irritant dermatitis had been 
ongoing since service, or whether it was the same as that for 
which he had received treatment in service.  Nonetheless, 
according to the nurse practitioner, it was "similar," as 
previously reported.  Under the circumstances, it was 
conceivable that the Veteran's rash was the same rash for 
which he had received treatment in service, though there was 
"no evidence to prove it."

Based on the aforementioned, it would appear that there 
exists some ambiguity as to the exact origin of the Veteran's 
current skin problem.  In that regard, while on a number of 
occasions during service, the Veteran received treatment for 
variously-diagnosed skin problems, as of the time of his 
service separation examination in December 1967, an 
examination of his skin was within normal limits, and no 
pertinent diagnosis was noted.  In point of fact, and 
according to a VA examiner, there was no evidence of any skin 
pathology between the time of the Veteran's discharge and the 
year 2000.  Nonetheless, that same examiner, following an 
examination of the Veteran and a full review of his claims 
folder, was of the opinion that it was "at least as likely as 
not" the case that the Veteran's current rash was the same 
"rash" for which he had received treatment in service.  
Moreover, while there was no evidence to prove it, it was at 
least "conceivable" that the Veteran's current rash was the 
same rash for which he had been treated in service.

Under the circumstances, and with the resolution of all 
reasonable doubt in the Veteran's favor, the Board is of the 
opinion that the Veteran's skin problem, currently diagnosed 
as irritant dermatitis, as likely as not had its origin 
during his period of active military service.  Accordingly, 
service connection for a chronic skin disorder, specifically, 
irritant dermatitis, is in order.  See 38 C.F.R. § 3.102 
(2009).

Chronic eye disorder

Turning to the issue of service connection for a chronic eye 
disorder, claimed as recurring corneal erosion, the Board 
notes that, in April 2007, during the Veteran's period of 
active military service, he received treatment for what was 
described as a "flu-like syndrome," one component of which 
was conjunctivitis.  However, the remainder of the Veteran's 
service medical records are entirely negative for evidence of 
chronic acquired eye pathology.  With the exception of 
refractive error [a disability for which service connection 
may not appropriately be granted (see 38 C.F.R. § 3.303)], a 
service separation examination of the Veteran's eyes in 
December 1967 was within normal limits, and no pertinent 
diagnosis was noted.  Moreover, while in January 2007, there 
was noted a history of recurrent corneal erosion, as well as 
current treatment for allergic conjunctivitis, there was no 
indication that either of those pathologies were in any way 
related to the Veteran's period of active military service.

The Board acknowledges that, since the time of the Veteran's 
discharge from service, he has, on occasion, received 
treatment for what has been described as recurrent corneal 
erosions.  However, following a VA fee-basis ophthalmologic 
examination in December 2008, the examiner indicated that: 

While the claims folder has not been 
reviewed, there (is) virtually no way to 
connect an episode of conjunctivitis in 
1996 to today's recurrent erosion.  Now 
having said that, nothing is quite so 
black and white.  A notation of an eye 
problem diagnosed and treated as 
"conjunctivitis" in the service medical 
records can mean almost anything, but 
usually is an irritated eye with some 
degree of redness.  Conjunctivitis is a 
catch-all term to most corpsmen for such 
an eye, and almost never is there much of 
an examination or detailed description.  
Recurrent erosions are usually the 
aftermath of a fairly significant corneal 
abrasion.  Usual recovery time is a few 
months to a year or two.  But recurrent 
problems lasting 40 years (are) unusual, 
but not rare.  While the Veteran seems to 
(be) a relatively good historian, and a 
sense of "dryness" (had) been felt dating 
back to service, the pain characteristic 
of recurrent erosions did not develop 
until the 1980's.  This service and the 
onset of the typical recurrent erosion 
symptoms are too far separated.  There 
are two other factors, the first being 
that a significant recurrent erosion is 
so bothersome that (it) is natural to 
search one's past trying to figure what 
must have occurred to have caused such a 
malady.  Such is human.  The other is 
that the Veteran's orbits are slightly 
shallow, producing slightly more 
prominent eyes.  Such eyes are more prone 
to problems of excessive exposure 
especially at night while asleep.  This 
would create a lower corneal erosion 
problem exactly like the Veteran has.  
The complex of orbit and eye is a 
developmental issue, not one of service 
connectivity.

The pertinent diagnosis noted at the time of examination was 
recurrent erosion in the right eye.  

In an attempt to clarify the aforementioned opinion, the 
Veteran's entire claims folder was forwarded to the VA fee-
basis ophthalmologist who had conducted the December 2008 
examination.  That ophthalmologist, in April 2009, offered 
the following:

This report is a chart (which is to say, 
claims folder) review specifically to 
determine if the visits for an eye 
condition dated April 7 and April 14, 
1967, while in the service, are related 
to (the Veteran's) current eye condition 
of a recurrent corneal erosion.  The 
notes on these dates are handwritten and 
will be transcribed to the best of my 
ability to interpret them.  A copy of 
these notes will be included with this 
report.  

There appear to be two notes written on 
April 14, 1967.  The first reflects a 
two-day history of nausea, vomiting, 
malaise, and headache.  Temperature is 
98.6 degrees.  The (Veteran's) physical 
examination shows that the head, eyes, 
ears, nose, and throat are negative, the 
chest is clear, and the abdomen is 
negative.  Impression:  flu.  Treatment 
1: Combid, Darvon, and Benylin (sic).  
Treatment 2:  Quarters.  The providers' 
signature could not be determined.

The second visit, apparently on April 14, 
1967, reads as follows:  Afebrile.  Sore 
throat now.  Flush, conjunctivitis, 
minimally reddish throat.  No cervical 
adenopathy or meningismus.  Dry 
persistent cough.  Impression:  Flu-like 
symptom.  Dispense:  Continue meds. 
Doebell's (sic) gargle, Cepacol.  
Quarters and bed rest to return 17 April.  
The provider may be Captain K. W. 
Gilchrest.  

April 17, 1967.  Note reflects a 
temperature of 97.6 degrees.  Symptoms 
have decreased.  Conjunctivitis and deep 
wettish (sic) cough.  ENT within normal 
limits.  Assessment 1:  Resolving flu-
like syndrome.  Disposition:  Duty, 
Benylin, force fluids.

From the medical service records, it 
would appear that (the Veteran) had a flu 
syndrome.  These are usually viral in 
nature.  Many viruses which create a flu 
syndrome are those which attack mucous 
membranes.  These include the nose, 
throat, lungs, as well as the 
conjunctiva, the surface over the white 
part of the eye and the inner lining of 
the lids.  Many viral illnesses involve 
all of these structures.  The structures 
of the eye clear as the inflammation from 
the virus dissipates.  Only one word, 
conjunctivitis, was used to describe the 
eye problem.  To the usual practitioner, 
this simply means the eyes are red, which 
is a common occurrence with flu syndrome.  
No better description is given.  The 
cornea is not mentioned at all.  No 
treatment was given for the eye problem.  
Treatment was supportive while (the 
Veteran) recovered.

ASSESSMENT:  1.  (Flu syndrome) April 
1967; 2.  Recurrent erosion, right eye.

QUESTION:  (Inferred)  Is the Veteran's 
current problem of recurrent erosion of 
the right eye a residual of the 
conjunctivitis associated with the flu 
syndrome which he had in the service in 
April 1967.

RESPONSE:  The Veteran's current 
condition of recurrent corneal erosion of 
the right eye is not caused by or a 
result of the flu syndrome with 
conjunctivitis occurring in April 1967 
while in the service.

RATIONALE:  The conjunctivitis noted in 
the above discussed records was part of a 
flu syndrome.  It did not need specific 
treatment.  There is nothing to suggest 
that the eye was further involved or that 
the cornea was involved.  In my report 
dated December 10, 2008, the Veteran 
noted that his eye had felt dry since he 
was in the service.  However, he left the 
service in 1968 and the symptoms of a 
recurrent corneal erosion did not begin 
until the 1980's.  Conjunctivitis and 
recurrent corneal erosions are 
sufficiently different that it is not 
plausible to connect these two events.  
The separation of twelve or more years 
between the conjunctivitis associated 
with the flu-like syndrome and recurrent 
erosion would also exclude these two 
events from being connected.

A review of the record establishes that the evidence 
preponderates against the Veteran's claim.  The service 
treatment records do not show chronic eye disability.  As 
noted above, on only one occasion in service did the Veteran 
receive treatment for what was described as a flu-like 
syndrome, one component of which was conjunctivitis.  
Moreover, the remainder of the Veteran's service treatment 
records, including his service separation examination of 
December 1967, showed no evidence of any acquired eye 
pathology.  

Additionally, the competent and credible post service 
evidence fails to etiologically relate the Veteran's current 
eye disorder to service or any event of service.  The 
earliest clinical indication of the presence of recurrent 
corneal erosions is revealed by medical treatment records 
dated many years following the Veteran's discharge from 
service, which records show no relationship between the 
Veteran's corneal erosions and his period of active military 
service.  Moreover, a VA fee-basis examiner, following an 
examination of the Veteran and a full review of his claims 
folder, offered the opinion that the Veteran's corneal 
erosion of the right eye "is not caused by or a result of the 
flu syndrome with conjunctivitis occurring in April 1967 
while in service."  The Board finds this opinion highly 
probative, because it was based upon a full review of the 
Veteran's claims file, including all evidence regarding the 
nature and etiology of the Veteran's recurrent corneal 
erosion.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The VA 
examiner provided reasons and bases for his medical opinion, 
and pointed to the rationale which supported his opinion.  
See Hernandez-Toynes v. West, supra.  

The Board acknowledges the Veteran's statements regarding the 
origin of his current corneal erosions and his assertions 
that his disorder began in service.  While the Veteran is 
competent to report symptoms experienced with regard to his 
eyes, he is not competent to relate his current disorder to 
any symptoms or treatment received in service.  That is, the 
Board rejects the Veteran's assertions to the extent that he 
seeks to etiologically relate his disability to some incident 
or incidents of his period of active military service.  As a 
lay person, the Veteran is not competent to create the 
requisite causal nexus for his corneal erosions.  Rather, 
because the etiology of the Veteran's disorder is medically 
complex, this evidence must be provided by someone qualified 
as a medical expert by knowledge, skill, experience, 
training, or education, none of which the Veteran has.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Veteran's assertions of experiencing continuity of symptoms 
since service also are not credible.  The negative factors of 
the Veteran's conjunctivitis being attributable to flu-like 
symptoms in service, a normal discharge examination report, 
the prolonged period without complaint of an eye disorder, 
and the 2008 and 2009 VA medical opinions which expressly 
consider the Veteran's assertions of continuity of symptoms 
(dry eye) and based on sound medical principles conclude that 
the Veteran's in-service episode and current corneal erosion 
are not connected, all weigh against the Veteran's 
contemporaneous assertions.  See Caluza v. Brown, 7 Vet. App. 
498 (1995) (VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness); .

Under the circumstances, the Board is of the opinion that the 
probative medical evidence of record establishes that the 
Veteran's recurrent corneal erosion did not have its origin 
during his period of active military service.  

Bilateral hearing loss and tinnitus

Turning to the issues of service connection for bilateral 
hearing loss and tinnitus, the Board notes that service 
treatment records are entirely negative for history, 
complaints, or abnormal findings indicative of the presence 
of either disorder.  In fact, at the time of a service 
separation examination in December 1967, the Veteran's ears 
and hearing were entirely within normal limits and no 
pertinent diagnoses were noted.

The earliest clinical indication of the presence of chronic 
hearing loss is revealed by a VA audiometric examination 
dated in December 2008, more than 40 years following the 
Veteran's discharge from service, at which time there was 
noted the presence of a bilateral sensorineural hearing loss.  
Significantly, at the time of that examination, it was noted 
that the Veteran's claims folder, including both his entrance 
and separation examinations, had been reviewed, and that both 
of those examinations showed hearing within normal limits.  
Moreover, the Veteran did not complain of either hearing 
difficulty or tinnitus.  Rather, he reported that he had once 
been told that he had a hearing impairment.  After some 
discussion, the Veteran admitted that he did experience some 
difficulty in understanding speech in noisy environments.

According to the Veteran, his active duty time was spent in 
the United States Army, where he worked in the veterinary 
corps.  A review of the Veteran's military, recreational, and 
occupational noise exposure showed that he had worked in 
lumber mills for three or four years as a civilian, and that 
he was also a hunter.  Significantly, when questioned, the 
Veteran did not report tinnitus.  

Audiometric examination revealed pure tone air conduction 
threshold levels in decibels, as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
30
35
40
50
55
LEFT
45
45
50
60
55

Speech discrimination scores were 86 percent for the right 
ear and 70 percent for the left ear.  Significantly, in the 
opinion of the examiner, the Veteran's sensorineural hearing 
loss had not been caused by, nor was it the result of, noise 
exposure during service.  The rationale for this opinion was 
that the Veteran had exhibited normal hearing thresholds at 
the time of his separation from service.  

The opinion of the VA audiologist highly probative, inasmuch 
as that opinion was based upon not only an examination of the 
Veteran, but a full review of his claims file, including all 
opinions regarding the nature and etiology of the Veteran's 
hearing loss.  See Hernandez-Toynes v. West, 11 Vet. App. 
379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  Moreover, by the Veteran's own admission, he 
does not currently suffer from chronic persistent tinnitus.  
The VA audiologist provided reasons and bases for his medical 
opinion, and pointed to the evidence which supported that 
opinion.  See Hernandez-Toynes v. West, supra.  

In reaching this determination, the Board acknowledges the 
Veteran's statements regarding the origin of his current 
hearing loss.  However, the Board rejects the Veteran's 
assertions to the extent that he seeks to etiologically 
relate his hearing loss disability to some incident or 
incidents of his period of active military service.  As a lay 
person, the Veteran is not competent to create the requisite 
causal nexus for his hearing loss.  Rather, evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education, none of which the Veteran has.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As to any continuity of tinnitus since service (see 38 C.F.R. 
§ 3.303(b) regarding continuity of symptomatology), the 
Veteran asserts that he developed tinnitus during service, as 
he was exposed to excessive noise from barking dogs, and he 
went on sick call.  He added that his tinnitus never went 
away and has been constantly annoying.  See VA Form 9.  
Regarding the Veteran's contention that he has tinnitus that 
is attributable to noise experienced during service, there is 
no medical evidence or competent opinion linking the 
currently diagnosed tinnitus to any incident of service, to 
include acoustic trauma.

The Veteran is competent to present that he had some degree 
of tinnitus during service and thereafter.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of 
tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (a Veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses).  The Board finds that 
his assertions are not credible and are therefore rejected.  
When considering the factors of the Veteran's examination 
findings being normal on discharge examination, the prolonged 
period without complaint, and the 2008 VA medical opinion 
which sets forth his post service noise exposure and then 
notes that the Veteran did not report tinnitus, the Board 
finds that the competent and credible evidence contradicts 
his assertions of experiencing tinnitus since service.  Thus, 
the Veteran's assertions are of no probative value.

Under the circumstances, the Board is of the opinion that the 
probative medical evidence of record establishes that the 
Veteran's hearing loss and claimed tinnitus did not have 
their origin during his period of active military service, 
nor are they in any way related to any event of service.  
Under the circumstances, service connection for hearing loss 
and tinnitus must be denied.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March and November 2007.  In that correspondence, VA informed 
the Veteran that, in order to substantiate his claims for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain records 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for a chronic skin disorder, specifically 
irritant dermatitis, is granted.  

Service connection for a chronic eye disorder, claimed as 
recurring corneal erosion, is denied.

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is denied.


REMAND

In addition to the above, the Veteran in this case weeks 
service connection for laryngeal cancer.  In pertinent part, 
it is contended that carcinoma of the right true vocal cord 
first noted in 2005 was the result of exposure to Agent 
Orange during the Veteran's period of service in the Republic 
of Korea.

In that regard, a review of service personnel/administrative 
records would appear to indicate that, while in service in 
the Republic of Korea from October 1966 to February 1968, the 
Veteran served as a veterinary animal specialist with the 
477th Veterinary Detachment.  According to the Veteran, it 
was during this period of service that he was exposed not 
only to Agent Orange, but to numerous pesticides in his 
capacity as a veterinary animal specialist.  Moreover, this 
"exposure" to Agent Orange and various pesticides incurred in 
many different areas of the Republic of Korea, including 
areas in some proximity to the Demilitarized Zone.  

A review of service treatment records discloses that, in 
January 1967, while in service, the Veteran received 
treatment for what was eventually determined to be 
pharyngitis.  Moreover, in April of that same year, the 
Veteran received treatment for a "flu-like syndrome," two 
components of which were a reddish throat and a persistent 
cough.  However, at the time of a service separation 
examination in December 1967, the Veteran's mouth and throat 
were entirely within normal limits, and no pertinent 
diagnosis was noted.  Significantly, the earliest clinical 
indication of carcinoma of the right true vocal cord is 
revealed by VA records dated in late 2005, approximately 37 
years following his discharge from service.  Nonetheless, in 
October 2008, the RO, in an attempt to verify the Veteran's 
alleged exposure to Agent Orange, contacted the Army Medical 
Department Archives, with a request that they review records 
of the 477th Veterinary Detachment, to include After Action 
Reviews, in order to determine the Veteran's standard duties, 
as well as the various bases, posts and brigades which he 
might have visited in the Republic of Korea during the period 
from 1966 to 1968.  The Army Medical Department Archives was 
likewise requested to provide a statement as to the 
likelihood of someone with the Veteran's occupational 
specialty traveling from Seoul to other regions of the 
Republic of Korea, to include the Demilitarized Zone.  
Finally, the Army Medical Department Archives was requested 
to provide a military occupational specialty description (to 
include OCONUS duties) for a soldier with the Veteran's 
military occupational specialty (i.e., 91T20) in 1966.

Regrettably, a review of the Veteran's claims folder fails to 
disclose any response to the October 2008 request for 
information from the Army Medical Department Archives.  Nor 
was any indication given as to the availability (or lack 
thereof) of the requested information.  Significantly, and as 
noted above, the provisions of the VCAA require that the VA 
attempt to obtain any records held by any Federal agency, 
such as the aforementioned Army Medical Department Archives.  
See generally, Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (where VA undertakes the effort to provide an 
examination when developing a service connection claim, it 
must provide an adequate examination, or at a minimum, notify 
the claimant why one will not or cannot be provided).    

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility (including the 
aforementioned Army Medical Department 
Archives), with a request that, to the 
best of their ability, they provide the 
information requested in the above-
referenced October 2008 correspondence.  
All such information, when obtained, 
should be made a part of the Veteran's 
claims folder.  Moreover, to the extent 
such information proves unavailable, the 
RO/AMC should specifically so state.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2009, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The RO/AMC should then review the 
Veteran's claim for service connection 
for laryngeal cancer, claimed as "throat 
cancer."  Should the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in May 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


